Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
This office action is in reply communication filed on 3/18/2020.
Claims 1-20 are pending.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as patent. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of Yoo et al. (US Patent No 10,602,518) (referred as Yoo’s 518).
 Yoo et al. (US Patent No 10,602,518) by adding the well-known elements and functions as set forth below.

Regarding claim 1, Yoo’s 518 discloses a method of a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station, a first parameter and a second parameter associated with a sound reference signal (SRS) by higher layer signaling (see claim 1, lines 3-5);
 identifying a bandwidth for the SRS based on the first parameter and the second parameter (see claim 1, lines 6-7); and 
transmitting, to the base station, the SRS based on the identified bandwidth for the SRS (see claim 1, lines 8-9), 
wherein the first parameter and the second parameter comprise UE-specific parameters (see claim 1, lines 10-11).  

Regarding claim 2, Yoo’s 518 discloses the method of claim 1, further comprising: receiving, from the base station, offset information by higher layer signaling, the offset information being based on a common resource block ; and identifying a starting point for the bandwidth based on the offset information, wherein the SRS is transmitted based on the bandwidth and the identified starting point (see claim 1, lines 8-9).  

Regarding claim 3, Yoo’s 518 discloses the method of claim 1, wherein the bandwidth for the SRS includes up to 272 resource blocks (RB) (see claim 3).  

Regarding claim 4, Yoo’s 518 discloses the method of claim 1, wherein a first value of the first parameter indicates a first bandwidth set not including 272 resource blocks (RB) and a second value of the first parameter indicates a second bandwidth set including 272 RB in a predetermined table, and wherein the first bandwidth set does not include a part of the second bandwidth set less than 272 RB (see claim 1, lines 12-18).  

Regarding claim 5, Yoo’s 518 discloses the method of claim 4, wherein the predetermined table 
    PNG
    media_image1.png
    777
    430
    media_image1.png
    Greyscale
 - 20 -0203-2315-1 (YPF201808-0008/US-CA) 
    PNG
    media_image2.png
    444
    430
    media_image2.png
    Greyscale
  
(see claim 4)

Regarding claim 6, Yoo’s 518 discloses a method of a base station in a wireless communication system, the method comprising: 
transmitting, to a user equipment (UE), a first parameter and a second parameter associated with a sound reference signal (SRS) by higher layer signaling (see claim 5, lines 2-5); and 
receiving, from the UE, the SRS based on a bandwidth for the SRS, the bandwidth being identified based on the first parameter and the second parameter (see claim 5, lines 6-8)r, 
wherein the first parameter and the second parameter comprise UE-specific parameters (see claim 5, lines 9-10).  

Regarding claim 7, Yoo’s 518 discloses the method of claim 6, further comprising: transmitting, to the UE, offset information by higher layer signaling, the offset - 21 -0203-2315-1 (YPF201808-0008/US-CA) information being based on a common resource block, wherein the SRS is received based on the bandwidth and a starting point for the bandwidth, the starting point being identified based on the offset information (see claim 6).  

Regarding claim 8, Yoo’s 518 discloses the method of claim 6, wherein the bandwidth for the SRS includes up to 272 resource blocks (RB) (see claim 7).  

Regarding claim 9, Yoo’s 518 discloses the method of claim 6, wherein a first value of the first parameter indicates a first bandwidth set not including 272 resource blocks (RB) and a second value of the first parameter indicates a second bandwidth set including 272 RB in a predetermined table, and wherein the first bandwidth set does not include a part of the second bandwidth set less than 272 RB (see claim 5, lines 11-17).  

Regarding claim 10, Yoo’s 518 discloses the method of claim 9, wherein the predetermined table comprises: 
    PNG
    media_image3.png
    407
    444
    media_image3.png
    Greyscale
  - 22 -0203-2315-1 (YPF201808-0008/US-CA) 
    PNG
    media_image4.png
    776
    444
    media_image4.png
    Greyscale
 - 23 -0203-2315-1 (YPF201808-0008/US-CA) 
    PNG
    media_image5.png
    38
    444
    media_image5.png
    Greyscale
  
(see claim 8).

Regarding claim 11, Yoo’s 518 discloses a user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and at least one processor operably connected to the transceiver and configured to: 
control the transceiver to receive, from a base station, a first parameter and a second parameter associated with a sound reference signal (SRS) by higher layer signaling (see claim 9, lines 1-9), 
identify a bandwidth for the SRS based on the first parameter and the second parameter (see claim 9, lines 10-11), and 
control the transceiver to transmit, to the base station, the SRS based on the identified bandwidth for the SRS (see claim 9, lines 12-13), 
wherein the first parameter and the second parameter comprise UE-specific parameters (see claim 9, lines 14-15).  

Regarding claim 12 Yoo’s 518 discloses the UE of claim 11, wherein the at least one processor is further configured to: control the transceiver to receive, from the base station, offset information by higher layer signaling, the offset information being based on a common resource block, and identify a starting point for the bandwidth based on the offset information, and wherein the SRS is transmitted based on the bandwidth and the identified starting point (see claim 10).  

Regarding claim 13, Yoo’s 518 discloses the UE of claim 11, wherein the bandwidth for the SRS includes up to 272 resource blocks (RB) (see claim 11).  

Regarding claim 14, Yoo’s 518 discloses the UE of claim 11, wherein a first value of the first parameter indicates a first bandwidth set not including 272 resource blocks (RB) and a second value of the first parameter indicates a second bandwidth set including 272 RB in a predetermined table, and wherein the first bandwidth set does not include a part of the second bandwidth set less than 272 RB (see claim 9, lines 16-22).  

Regarding claim 15, Yoo’s 518 discloses the UE of claim 14, wherein the predetermined table comprises: 
    PNG
    media_image6.png
    572
    444
    media_image6.png
    Greyscale
  - 25 -0203-2315-1 (YPF201808-0008/US-CA) 
    PNG
    media_image7.png
    646
    444
    media_image7.png
    Greyscale
  
(see claim 12).

Regarding claim 16, Yoo’s 518 discloses a base station in a wireless communication system, the base station comprising: a transceiver; and at least one processor operably connected to the transceiver and configured to control the transceiver to: 
transmit, to a user equipment (UE), a first parameter and a second parameter by higher layer signaling a transceiver (see claim 13, lines 6-7); and  - 26 -0203-2315-1 (YPF201808-0008/US-CA)at least one processor, and 
receive, from the UE, sound reference signal (SRS) based on a bandwidth for the SRS, the bandwidth being identified based on the first parameter and the second parameter (see claim 13, lines 8-11), 
wherein the first parameter and the second parameter comprise UE-specific parameters (see claim 13, lines 12-13).  

Regarding claim 17, Yoo’s 518 discloses the base station of claim 16, wherein the at least one processor is further configured to control the transceiver to transmit, to the UE, offset information by higher layer signaling, the offset information being based on a common resource block, and wherein the SRS is received based on the bandwidth and a starting point for the bandwidth, the starting point being identified based on the offset information (see claim 14).  

Regarding claim 18, Yoo’s 518 discloses the base station of claim 16, wherein the bandwidth for the SRS includes up to 272 resource blocks (RB) (see claim 15).  

Regarding claim 19, Yoo’s 518 discloses the base station of claim 16, wherein a first value of the first parameter indicates a first bandwidth set not including 272 resource blocks (RB) and a second value of the first parameter indicates a second bandwidth set including 272 RB in a predetermined table, and wherein the first bandwidth set does not include a part of the second bandwidth set less than 272 RB (see claim 13, lines 14-19).  

Regarding claim 20, Yoo’s 518 discloses the base station of claim 19, wherein the predetermined table comprises: 
    PNG
    media_image8.png
    75
    449
    media_image8.png
    Greyscale
  - 27 -0203-2315-1 (YPF201808-0008/US-CA) 
    PNG
    media_image9.png
    776
    449
    media_image9.png
    Greyscale
 - 28 -0203-2315-1 (YPF201808-0008/US-CA) 
    PNG
    media_image10.png
    371
    449
    media_image10.png
    Greyscale

(see claim 16)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 103 unpatentable over Papasakellariou et al. (US 2014/0269460) in view of TALARICO et al. (US 2019/0044598).

Regarding claim 1, Papasakellariou discloses a method of a user equipment (UE) in a wireless communication system [Fig. 11, ¶ 98-104; a method of a user equipment (UE) for A-SRS transmission], the method comprising: 
receiving, from a base station, a first parameter and a second parameter associated with a sound reference signal (SRS) by higher layer signaling [¶ 98; receiving, from a eNB, a first higher layer signaling of a first set of SRS transmission parameters 1110 for use in an UL fixed TTI 1120 and by second higher layer signaling of a second set of P-SRS transmission parameters 1130 for use in an UL flexible fixed TTI 1140]; 
identifying a bandwidth for the SRS based on the first parameter and the second parameter [¶¶ 98-100; identifying a respective transmission BW included in the SRS transmission parameters (P-SRS or A-SRS) by a determination of an UL TTI for an A-SRS transmission]; and 
transmitting, to the base station, the SRS based on the identified bandwidth for the SRS [¶ 100; A-SRS transmitted either an UL fixed TTI or in an UL flexible TTI], 
wherein the first parameter and the second parameter comprise UE-specific parameters [¶ 98; wherein the first parameter and the second parameter comprise UE-specific parameters (e.g. a respective transmission BW, a starting frequency position, a cyclic shift of a ZC sequence, a spectral comb, and a number of UE transmitter antennas)].
Papasakellariou disclose all aspects of claim invention set forth above, but does not clearly disclose identifying a bandwidth for the SRS “based on” the first parameter and the second parameter; and transmitting, to the base station, the SRS “based on” the identified bandwidth for the SRS.
However, TALARICO discloses identifying a bandwidth for the SRS based on the first parameter and the second parameter [Fig. 9, ¶ 117; determining/identifying, based on the configuration, a number of sub -bands and/or a number of times on which SRS transmissions are to be performed over a specific sub -band before the SRS is transmitted on a different band, and to determine or identify a bandwidth of the sub -band based on the configuration]; and 
transmitting, to the base station, the SRS based on the identified bandwidth for the SRS [Fig. 9, ¶ 117; transmitting the SRS (e.g., from a UE to an eNB) over the bandwidth of the specific sub-band that was identified]. 
identifying a bandwidth for the SRS based on the first parameter and the second parameter; and transmitting, to the base station, the SRS based on the identified bandwidth for the SRS” as taught by TALARICO in the system of Papasakellariou, so that it would to ensure that the UEs have low cost, low power consumption, and enhanced coverage [see TALARICO, ¶ 4].

Regarding claim 6, the claim recites a method of a base station in a communication system to perform the method steps of the UE recited as in claim 1; therefore, claim 6 is rejected along the same rationale that rejected in claim 1.

Regarding claim 11, the claim recites a UE in a communication system comprising a transceiver and at least one processor (see Papasakellariou: Fig. 2, ¶ 40; UE 114 comprising radio frequency (RF) transceiver 210, transmit (TX) processing circuitry 215) to perform the method steps of the UE recited as in claim 1; therefore, claim 6 is rejected along the same rationale that rejected in claim 1.

Regarding claim 16, the claim recites a BS in a communication system comprising a transceiver and at least one processor (see Papasakellariou: Fig. 3, ¶ 50; eNB 102 comprising radio frequency (RF) transceiver 310, transmit (TX) processing circuitry 315) to perform the method steps of the UE recited as in claim 1; therefore, claim 16 is rejected along the same rationale that rejected in claim 1.

Claims 2-3, 7-8, 12-13, and 17-18 are rejected under 35 U.S.C. 103 unpatentable over Papasakellariou et al. (US 2014/0269460) in view of TALARICO et al. (US 2019/0044598).

Regarding claim 2, the combined system of Papasakellariou and TALARICO discloses the method of claim 1, but does not explicitly disclose further comprising: 
receiving, from the base station, offset information by higher layer signaling, the offset information being based on a common resource block; and 
identifying a starting point for the bandwidth based on the offset information, 
wherein the SRS is transmitted based on the bandwidth and the identified starting point.
However, CHOI discloses receiving, from the base station, offset information by higher layer signaling, the offset information being based on a common resource block [¶ ;]; and 
identifying a starting point for the bandwidth based on the offset information, 
wherein the SRS is transmitted based on the bandwidth and the identified starting point
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “receiving, from the base station, offset information by higher layer signaling, the offset information being based on a common resource block; and identifying a starting point for the bandwidth based on the offset information, wherein the SRS is transmitted based on the bandwidth and the identified starting point” as taught by CHOI in the combined system of Papasakellariou and TALARICO, so that it would to provide an SRS with more efficiently transmitted/received in an NR system having a wider bandwidth part than an LTE system [see CHOI, ¶ 18].

Regarding claim 3, the combined system of Papasakellariou and TALARICO discloses the method of claim 1, but does not explicitly disclose wherein the bandwidth for the SRS includes up to 272 resource blocks (RB).
However, CHOI discloses wherein the bandwidth for the SRS includes up to 272 resource blocks (RB) [¶ ;].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the bandwidth for the SRS includes up to 272 resource blocks (RB)” as taught by CHOI in the combined system of Papasakellariou and TALARICO, so that it would to provide an SRS with more efficiently transmitted/received in an NR system having a wider bandwidth part than an LTE system [see CHOI, ¶ 18].

Regarding claims 7-8, the claims recite the method of claim 6 to perform the method steps of claims 2-3 respectively; therefore, claims 7-8 are rejected along the same rationale that rejected in claims 2-3 respectively.

Regarding claims 12-13, the claims recite the function of the UE of claim 11 to perform the method steps of claims 2-3 respectively; therefore, claims 12-13 are rejected along the same rationale that rejected in claims 2-3 respectively.

Regarding claims 17-18, the claims recite the function of the BS of claim 16 to perform the method steps of claims 2-3 respectively; therefore, claims 17-18 are rejected along the same rationale that rejected in claims 2-3 respectively.

Allowable Subject Matter
Claims 4-5, 9-10, 14-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, Iyer et al. (US 2017/0366311) is also considered as relevant prior arts for rejection of in claims 1, 6, 11, and 16 for limitation “receiving, from a base station, a first parameter and a second parameter associated with a sound reference signal (SRS) by higher layer signaling; identifying a bandwidth for the SRS based on the first parameter and the second parameter; transmitting, to the base station, the SRS based on the identified bandwidth for the SRS” (See Iyer; ¶¶ 141-146, 234, and 244-245).  
In additional to references cited that are used for rejection as set forth above, Yoo et al. (US 2011/0235601) is also considered as relevant prior arts for rejection of in claims 2, 12, 21 and claim 30 for limitation “modifying interference management operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469